Citation Nr: 0901987	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Wichita, Kansas


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for left flank pain, incurred 
on September 16, 2004, at William Newton Memorial Hospital in 
Winfield, Kansas (William Newton).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel










INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination by the VAMC 
located in Wichita, Kansas, which denied a claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment incurred on September 16, 2004, at 
William Newton.  


FINDINGS OF FACT

1.  The veteran received unauthorized medical care for left 
flank pain at William Newton on September 16, 2004. 

2.  The evidence of record reflects that the veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care.

3.  Medical care received on September 16, 2004 was rendered 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for left flank pain at William 
Newton on September 16, 2004 have been met.  38 U.S.C.A. §§ 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at William Newton on September 16, 2004.  Generally, 
the admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2008).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54.  The 
veteran in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In this case, there is no 
evidence that the veteran obtained proper authorization for 
payment of the private medical expenses he incurred on 
September 16, 2004, nor does the veteran contend that he 
obtained such proper authorization.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  

The record reflects that the veteran presented to William 
Newton on September 16, 2004 with a chief complaint of left 
flank pain.  He was diagnosed with ureterolithiasis.  The 
Board notes that the veteran currently has no service-
connected disabilities, nor was he service connected for any 
disabilities at the time of this treatment, nor is he shown 
to have been participating in a rehabilitation program under 
38 U.S.C. ch. 31.  Thus, reimbursement is not available under 
the provisions of 38 U.S.C.A. § 1728(a).  

As such, the Board will turn to the veteran's potential 
entitlement under 38 U.S.C.A. § 1725.  Primarily at issue in 
this case are the second and third elements: as the remainder 
of the criteria appear to have clearly been met.  For 
example, the veteran was enrolled in the VA healthcare system 
and had no other health plan coverage. 

The veteran asserts that, on September 16, 2004, he suffered 
from an episode of acute pain and nausea.  See Notice of 
Disagreement (NOD), July 2006; VA Form 9 Appeal, March 2007.  
He states that he contacted an emergency medical technician 
(EMT) on site at the Winfield Music Festival who advised him 
to report to the local hospital emergency room in order to 
get his pain under control before attempting to make a trip 
to Wichita VA facilities.  Id.  He asserts that he was 
treated with intravenous (IV) fluids and pain medication for 
3 and a half hours before being discharged with instructions 
to check in with the Wichita VA if he had any further 
problems.  Id.  The veteran also asserts that, rather than 
wait for another full-blown episode to occur, he was driven 
43 miles to Wichita the following day and received treatment 
at the VA emergency room there.  Id.  

As noted above, the Court held in Smith that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
Regardless, the Board will take the instructions of the EMT 
into consideration in determining whether the evidence of 
record demonstrates that a condition existed of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

Upon review of the William Newton treatment records, the 
Board notes that the veteran presented to the emergency room 
with complaints of moderate left flank pain.  Upon being 
treated with pain medication and IV fluids, he was diagnosed 
with ureterolithiasis, discharged, and directed to go to the 
VA if his problems persisted. 

While the medical evidence of record does not indicate that 
the treatment administered on September 16, 2004 was such 
that delay in seeking medical attention would have been 
hazardous to life or death, the Board notes that the 
provisions of 38 U.S.C.A. § 1725 provide for reimbursement if 
the treatment is for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  

Therefore, taking into consideration that the EMT, regardless 
of his status as a medical care provider, and the veteran 
both felt that the veteran's pain was so acute as to 
necessitate immediate medical attention, the Board finds that 
a prudent layperson could have reasonably expected that delay 
in seeking medical attention would have been hazardous to 
life or health.  In addition, as the veteran continued to 
seek medical attention for this condition at Wichita VA 
facilities after his condition had been stabilized at the 
emergency room, the Board finds that it is evident that the 
veteran was aware of the proper procedures for receiving 
medical care at VA but clearly felt that his pain was such 
that a delay in seeking medical attention could not be 
afforded.  Finally, in light of the veteran's uncontested 
assertion that he would have had to travel 43 miles for the 
nearest VA facility at the time of this episode, the Board 
finds that it would be unreasonable to expect the veteran to 
forgo treatment at a private medical facility that was 
apparently of a significantly closer vicinity than a VA 
facility, particularly in light of the EMT's directions to 
proceed immediately to the nearest emergency room.  Under 
such circumstances, it cannot be said that a VA facility was 
feasibly available.

Accordingly, the Board finds that reimbursement for medical 
treatment received on September 16, 2004, is granted, under 
the provision of § 1725.  





ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for left flank pain, incurred 
on September 16, 2004, at William Newton is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


